Citation Nr: 1033446	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-29 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1949 to February 
1953 and from February 1955 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in August 2009 for further development.  

The January 2008 rating decision increased the Veteran's rating 
from 10 percent to 20 percent, effective August 30, 2007 (the 
date of receipt of the claim).  The RO has subsequently issued a 
July 2010 rating decision in which it increased the Veteran's 
rating to 30 percent, effective June 30, 2009 (the date of a 
private audiologic examination) and to 40 percent effective 
October 14, 2009 (the date of a VA examination).  Consequently, 
three distinct time periods must be examined.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to June 30, 2009, the Veteran's service-connected 
bilateral hearing loss disability was productive of level VI 
hearing acuity in the right ear and level V hearing acuity in the 
left ear.

2.  From June 30, 2009 to October 14, 2009, the Veteran's 
service-connected bilateral hearing loss disability was 
productive of level VII hearing acuity in the right ear and level 
VI hearing acuity in the left ear.

3.  From October 14, 2009, the Veteran's service-connected 
bilateral hearing loss disability has been productive of level XI 
hearing acuity in the right ear and level XI hearing acuity in 
the left ear.




CONCLUSIONS OF LAW

1. Prior to June 30, 2009, the criteria for the assignment of a 
rating in excess of 20 percent for bilateral hearing loss 
disability were not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86(a), Diagnostic 
Code 6100 (2009).

2.  From June 30, 2009, to October 14, 2009, the criteria for the 
assignment of a rating in excess of 30 percent for bilateral 
hearing loss disability were not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86(a), 
Diagnostic Code 6100 (2009).

3.  From October 14, 2009, the criteria for the assignment of a 
100 percent rating for bilateral hearing loss disability have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86(a), Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in October 2007.  

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  The RO sent the Veteran a May 2008 
correspondence that fully complies with Vazquez and the Federal 
Circuit's decision.  

The aforementioned October 2007 notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five elements 
of a service connection claim; Quartuccio v. Principi, 


16 Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the Veteran audiologic 
examinations in August 2007, January 2008, and October 2009, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the appellant has not 
contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity 
of his service-connected bilateral hearing loss warrants higher 
disability ratings.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be 


applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The current version of the Ratings Schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, established by 
a state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average which is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 
§ 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

Table VIa will be used when the examiner certifies that the use 
of speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 
38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher. 38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are rendered. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent VA audiologic examinations in August 2007 
and January 2008.  Pure tone thresholds for the ears were as 
follows:
      	
      Right Ear			Left Ear 
Hertz			1k   2k   3k   4k 		1k   2k   3k   4k  
Decibels		55   75   75   80		55   70   70   75 

The pure tone average was 71 decibels in the right ear and 68 
decibels in the left ear.  Speech recognition scores were 84 
percent in the right ear and 80 percent in the left ear.  Such 
examination findings translated to level VI hearing in the right 
ear and level V hearing in the left ear.  38 C.F.R. § 4.85, Table 
VIa (Table VIa is used 


because it results in a higher Roman numeral than if Table VI 
were applied).  Applying those Roman numerals to Table VII, 
Diagnostic Code 6100, this equates to 20 rating for bilateral 
hearing loss.

The Veteran underwent a private audiologic examination in June 
2009.  Pure tone thresholds for the ears were as follows:
      	
      Right Ear			Left Ear 
Hertz			1k   2k   3k   4k 		1k   2k   3k   4k  
Decibels		60   70   80   85		55   75   80   85 

The pure tone average was 74 decibels in the right ear and 74 
decibels in the left ear.  Speech recognition scores were 64 
percent in the right ear and 84 percent in the left ear.  Such 
examination findings translated to level VII hearing in the right 
ear (applying Table VI, which results in a higher Roman numeral 
that Table VIa) and level VI hearing in the left ear (applying 
Table VIa, which is results in a higher Roman numeral that Table 
VI).  Applying Table VII, Diagnostic Code 6100, this equates to 
30 rating for bilateral hearing loss.

The Veteran underwent a VA audiologic examination in October 
2009.  Pure tone thresholds for the ears were as follows:
      	
      Right Ear			Left Ear 
Hertz			1k   2k   3k   4k 		1k   2k   3k   4k  
Decibels		75   85   85   105		65   80   80   105 

The pure tone average was 88 decibels in the right ear and 83 
decibels in the left ear.  Speech recognition scores were 12 
percent in the right ear and 20 percent in the left ear.  The 
examiner reported that the test reliability was good and the 
validity acceptable.  Such examination findings translate to 
level XI hearing in the right ear and level XI hearing in the 
left ear.  38 C.F.R. § 4.85, Table VI.  (Table VI is used because 
it results in a higher Roman numeral than if Table VIa were 
applied).  Applying Table VII, Diagnostic Code 6100, this equates 
to 100 rating for bilateral hearing loss.

Analysis

The Veteran has been assigned a 20 percent rating effective 
August 30, 2007 (the date of receipt of the claim).  This rating 
was based on the results of August 2007 and January 2008 
examinations.  These examinations revealed an exceptional pattern 
of hearing loss which warranted the application of 38 C.F.R. § 
4.86 (allowing for the application of either Table VI or Table 
VIa, depending on which yields the higher Roman numeral).  The 
examination findings translated to level VI hearing in the right 
ear and level V hearing in the left ear using the more favorable 
Table VIa.  Applying those Roman numerals to Table VII, 
Diagnostic Code 6100, this equates to a 20 rating for bilateral 
hearing loss.  Consequently, a rating in excess of 20 percent is 
not warranted prior to June 30, 2009.  
  
The Veteran has been assigned a 30 percent rating effective June 
30, 2009 (the date of a private audiological examination).  This 
rating was based on the results of the June 2009 examination.  
The examination continued to reveal an exceptional pattern of 
hearing loss which warranted the application of 38 C.F.R. § 4.86 
(allowing for the application of either Table VI or Table VIa, 
depending on which yields the higher Roman numeral).  The 
examination findings translated to level VII hearing in the right 
ear using the more favorable Table VI; and level VI hearing in 
the left ear using the more favorable Table VIa.  Applying Table 
VII, Diagnostic Code 6100, this equates to a 30 rating for 
bilateral hearing loss.  Consequently, a rating in excess of 30 
percent is not warranted prior to October 14, 2009.  

The Veteran has been assigned a 40 percent rating effective 
October 14, 2009 (the date of a VA audiologic examination).  This 
rating was based on the results of the October 2009 examination.  
The examination continued to reveal an exceptional pattern of 
hearing loss which warranted the application of 38 C.F.R. § 4.86 
(allowing for the application of either Table VI or Table VIa, 
depending on which yields the higher Roman numeral).  If Table 
VIa is applied, the examination findings translate to level VIII 
hearing in the right ear and level VII hearing in the left ear.  
Applying Table VII, Diagnostic Code 6100, this would equate to a 
40 rating for bilateral hearing loss.  

However, it appears that the RO failed to consider the reported 
poor speech discrimination scores of 12 percent in the right ear 
and 20 percent in the left ear.  38 C.F.R. § 4.86(a) provides 
that the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral, will be used.  Applying Table VI, the examination 
findings translate to level XI hearing in the right ear and level 
XI hearing in the left ear. These Roman numeral designations are 
higher than those obtained by only applying Table Iva and should 
therefore be the ones applied to Table VII.  Applying Table VII, 
Diagnostic Code 6100, this equates to a 100 percent rating for 
bilateral hearing loss.  Consequently, a 100 percent rating is 
warranted for bilateral hearing loss effective October 14, 2009.  
The Board recognizes that the reported October 2009 test results 
show a significant decrease in hearing acuity when compared to 
prior test results.  However, the VA clinical audiologist 
reported that the reliability of the test was good and did not 
suggest in any manner that the validity of the test was 
questionable.  Therefore, the Board finds no reason to discount 
the October 2009 test findings. 

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's 
symptoms squarely match the type and degree of the examples set 
forth under the criteria for the current 20, 30, and 100 percent 
schedular rating.  Consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case 
where the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  See generally Thun v. Peak, 
22 Vet.App. 111 (2008).  The Board therefore finds that referral 
for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
not warranted in this case.  




ORDER

The appeal is denied in part and granted in part as follows:

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss prior to June 30, 2009, is not warranted.  
Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss from June 30, 2009, to October 14, 2009, is not 
warranted. 

 Entitlement to a rating of 100 percent for bilateral hearing 
loss is warranted effective October 14, 2009, subject to laws and 
regulations applicable to payment of VA monetary benefits.  
 


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


